MEMORANDUM OPINION
                                          No. 04-11-00650-CV

               IN RE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: September 21, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 7, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM




1
 In this proceeding, relator Texas Commission on Environmental Quality seeks a writ of mandamus against Bexar
Metropolitan Water District pursuant to section 273.061 of the Texas Election Code. See TEX. ELEC. CODE. ANN.
273.061 (West 2010).